Citation Nr: 1720248	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-60 519	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Eligibility for death pension benefits.


REPRESENTATION

Appellant represented by:	Katie K. Molter, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran retired from active duty after twenty years of service.  He was awarded the Bronze Star Medal and the Purple Heart Medal, among others, for his valorous service to his country.  He died in November 2013.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 RO denial of death pension benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Based upon the information currently of record, the appellant's income is excessive for VA death pension benefits.


CONCLUSION OF LAW

The criteria for death pension benefits are not met.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.158, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify regarding the issue on appeal was satisfied prior to the initial RO decision, in a December 2014 letter that informed the appellant of her own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of pertinent records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, Social Security Administration records have been obtained for review.  

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

Non-service connected death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  Id.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not eligible for any death pension benefits. 

The RO has denied the appellant's claim for death pension on the basis that VA has not received adequate income, asset, and medical expense information from her.  

The information the appellant has provided regarding her income, which appears to consist solely of Social Security benefits, conflicts with that obtained from the Social Security Administration (SSA).  She reported in December 2014 that she received $9,070 annually from SSA.  That agency, however, disclosed that in 2014, the appellant received approximately $15,934 annually.  In 2014, the income limit for a surviving spouse for consideration of VA death pension benefits was $8,485.  Thus, based on the evidence of record, the appellant's income exceeds the income limit.  

It appears that the appellant attempted to reduce her countable income by showing medical expenses; however, her documentation of such expenses was less than adequate.  She was informed of the requirements for documenting medical expenses and the reasons why her submission was inadequate but has not attempted to rectify her application.

The appellant also claims that her four grandchildren are her dependents and should receive a dependency allowance for VA pension purposes.  She has submitted documentation showing her legal guardianship of them.  However, VA law requires that children be adopted to qualify for an additional dependency allowance.  38 C.F.R. § 3.57.  Again, the RO informed her of this requirement and invited her to submit evidence of actual adoption; however, she has not done so.  

As a condition of granting pension, the VA may require from any applicant, such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any child from whom the applicant is seeking to receive increased pension on account of that dependent child.  38 C.F.R. § 3.277.  

The Board recognizes that the death of the Veteran and the loss of his VA compensation benefits had an adverse impact upon her family's income, and that she has recently lost her home due to her circumstances.  The Board also sympathizes with the difficulty in collecting and filing the financial documents that are required in cases such as this one.  However, the disbursement of taxpayer dollars requires a high standard of care, which is codified in VA regulations.  The Board is without authority to make exception to these financial requirements that ensure equitable distribution and treatment of beneficiaries, and prevent fraud in the administration of government funds.  

The appellant simply has not shown that she is eligible for VA death pension benefits, as the evidence of record demonstrates that her income is excessive.  The Board observes that she is represented by an attorney in this matter and we trust that if her income situation changes or she is able to document sufficient medical expenses to reduce her countable income, she will re-apply for death pension benefits.  Similarly, if she adopts her grandchildren, we encourage her to submit the documentation papers to VA.  

The preponderance of the evidence is against the claim and the appeal must be denied.





ORDER

Death pension benefits are denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


